department of the treasury internal_revenue_service washington d c cc dom fs proc number release date uilc date internal_revenue_service national_office field_service_advice memorandum for from subject sara m coe chief field service procedural branch cc dom fs proc current tax implications resulting from an election to be a qualified_oil_corporation under section c of the subchapter_s act of this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x y issue s x and y are small_business corporations that elected pursuant to section c of the subchapter_s revisions act of to have that act not apply therefore their tax_liability is computed on the basis of the subchapter_s law as it existed in the companies are currently filing their income_tax returns forms 1120s using the forms may the companies continue to use this form x and y also computed their preference items for the purposes of the alternative_minimum_tax using law may the companies apply the law for this purpose conclusion x and y may continue to file their returns using the forms you informed us that you determined that x and y will not be subject_to the alternative_minimum_tax thus this issue is moot and is not be addressed facts x and y corporation are small_business corporations engaged in the business of exploring for and producing oil_and_gas both companies elected pursuant to section 6a c of the subchapter_s_revision_act_of_1982 pub_l_no to opt_out of the provisions of the act due to this election the companies still compute their income_tax using the law in effect in since electing in x and y both continued to use tax forms when filing their forms 1120s law and analysis sec_6037 of the 1986_code requires s_corporations to file income_tax returns containing the following information the items of gross_income and deduction the names and addresses of all shareholders the number of shares of stock owned by each shareholder the amount of money and property distributed to each shareholder and the date distributed and each shareholder’s pro_rata share of each item of the corporation see also sec_1_6037-1 sec_6037 for and earlier did not differ in any material way from the version no cases have interpreted what constitutes a return for the purposes of sec_6037 several cases however have examined the requirements for an individual_income_tax_return under sec_6011 - which provides no explicit criteria for what constitutes a return the term return is not defined by sec_6501 sec_1_6011-1 provides e ach taxpayer should carefully prepare his return and set forth fully and clearly the information required to be included therein returns which have not been so prepared will not be accepted as meeting the requirements of the code despite the requirements it is clear that meticulous compliance with each every requirement of the code and regulations is not required for a document to be considered a return for purposes of sec_6501 the courts have consistently held that a return need not be perfectly accurate or complete if it purports to be a return is sworn to and evidences an honest effort to satisfy the law 293_us_172 further guidance defining the meticulous compliance standard can be found in 82_tc_766 aff’d 793_f2d_139 6th cir in which the tax_court stated the supreme court test to determine whether a document is sufficient for statute_of_limitations purposes has several elements first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the law and fourth the taxpayer must execute the return under the penalties of perjury in this case x and y filed the wrong versions of forms 1120s these incorrect forms set forth the items of gross_income deductions and credits from which their income_tax_liability could be calculated 321_us_219 309_us_304 the returns were honest and reasonable attempts to report the taxable_income that x and y received ellerbach paper co v helvering 293_us_172 280_us_453 the returns were also signed under the penalties of perjury sec_6061 lucas v pilliod lumber co 282_us_245 295_f2d_336 5th cir the forms 1120s filed by x and y contain the information required by sec_6037 and satisfy the four pronged test laid down by the supreme court the companies use of the old forms does not affect the validity of the returns if you have any further questions please call the branch telephone number
